                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Case No. 3:15-cr-00037-2
                                              )
BENJAMIN BRADLEY,                             )      Judge Trauger
                                              )
       Defendant.                             )

                  RESPONSE IN OPPOSITION TO MOTION
    TO DISMISS FORFEITURE ALLEGATIONS AND DENY MONEY JUDGMENT

       The United States respectfully submits this response in opposition to Benjamin Bradley’s

motion to dismiss the forfeiture allegations in the indictment and to deny the government’s request

for a money judgment. (DE# 1125, Motion.) As set forth below, the legal premise of Bradley’s

first argument—that the Sixth Amendment requires a jury to find all facts relevant to forfeiture—

has been rejected by every court to have considered it, including the Supreme Court. Moreover,

even if Bradley’s legal premise were valid, the relief he requests would not be. Having waived his

jury-trial rights by pleading guilty, and having litigated the case through final judgment with the

express understanding that it would be a judge, not a jury, who would find the facts related to

forfeiture, he cannot turn around now and claim that an unobjected-to procedural error entitles him

to keep all of his ill-gotten gains. This is particularly true given the fact that the Supreme Court

has held that Sixth Amendment errors of the type Bradley is asserting are not structural in nature

and should be reviewed for harmlessness.

       Bradley’s request that the Court decline to issue a money judgment should likewise be

denied. Bradley’s argument (which he has waived in any event) is again based on a legal theory

that courts have uniformly rejected. The Court should therefore deny Bradley’s motion and enter

a revised forfeiture order, after considering additional evidence and argument if necessary.




 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 1 of 29 PageID #: 4524
                                         BACKGROUND

   I. Offense Conduct, Charges, and Guilty Plea

       A federal wiretap investigation revealed that Benjamin Bradley was at the top of a

distribution chain that sent tens of thousands of opioid pills from Detroit to Tennessee, between

2009 and 2015. (DE# 1019, PSR, ¶¶ 10-16, 22.) During the interception period, Bradley was

routinely heard engaging in drug-related phone calls, including while at work as a CAT Scan

technician at Sinai-Grace Hospital in Detroit. Indeed, there were numerous calls in which Bradley

answered the phone at work by saying, “CAT Scan, Ben,” before beginning to discuss drug

transactions. (DE# 919, Sentencing Tr., PageID#: 3324-25.)

       The investigation revealed that Bradley purchased pills from multiple sources, and directed

several women—including Felicia Jones, Pamela O’Neal, and Bradley’s older sister Bernadette

Bradley—to collect, store, and count pills and money on his behalf. (DE# 1019, PSR, ¶¶ 10-16.)

Pamela O’Neal, for example, was initially paid by Bradley to drive patients to the doctor and the

pharmacy to get pills. (DE# 919, Sentencing Tr. (O’Neal), PageID#: 3234-39.) Then, after her

long-time partner died of cancer and she was unable to afford her rent, Bradley suggested that she

could live rent-free in one of his houses if she allowed people to drop pills off there. (Id. at

PageID#: 3238-43.) O’Neal would then store and count the pills, before handing them off to Felicia

Jones and others for delivery. (Id. at PageID#: 3243-45.)

       Bradley would then arrange distributions from the Detroit area to Middle Tennessee. (DE#

1019, PSR, ¶ 11.) During the interception period, these distributions were typically carried out by

Jones and Donald Buchanan driving from Detroit and Nashville, respectively, and meeting in

Cincinnati to exchange pills for money. (Id.)




                                                2

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 2 of 29 PageID #: 4525
       Prior to delivery, the pills would usually be put into empty candy boxes, which would be

sealed up with a hot glue gun. (DE# 919, Sentencing Tr. (Jones), PageID#: 3188-89.) There were

also several years when Bradley (or people acting at his direction) sent the pills to Buchanan

through the mail, rather than making the drive and delivering them in person. (Id. at PageID#:

3216-17, 3317.)

       After Buchanan sold the pills to redistributors (who sold them on to end users), Bradley

and Buchanan would launder the profits, typically by making cash deposits at banks in Tennessee

into accounts owned or controlled by Bradley. (Id. at PageID#: 3169-71, 3348-51.) For example,

agents reviewed bank records showing the following cash deposits made at Tennessee bank

branches into accounts owned by Jones, Bradley, or Bradley’s wife, Kareema Hawkins, with

individual deposits typically structured to avoid reporting requirements:

                                  Cash Deposits in Tennessee

                      Cash           Cash           Cash            Cash
                   Deposited      Deposited       Deposited      Deposited
                   into Jones    into Bradley   into Hawkins     into Jones
                    Account        Account         Account        Account
           Year     #*2500          #*1977         #*9818         #*9848        Total

          2012      $225,417               $0                0      $55,953 $281,370

          2013      $261,119        $134,846                 0              0 $395,965

          2014        $44,082        $17,540         $115,620               0 $177,242

                                                                              $854,577



(Id. at PageID#: 3348-51.)

       When Jones received the cash deposits into her accounts, she would withdraw the money

and give it to Bradley. (Id. at PageID#: 3169-71.) These cash deposits stopped in roughly June

2014, because Bradley and Buchanan grew concerned that their money laundering would be


                                                3

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 3 of 29 PageID #: 4526
detected. (Id. at PageID#: 3170-72.) At that point, Buchanan began delivering cash by hand when

he drove to Cincinnati to meet Jones, who would then deliver the cash to Bradley. (Id.)

       Bradley used the proceeds of his drug-trafficking to travel and live lavishly, with bank

records showing that Bradley and his wife put over $184,000 on their credit cards between 2012

and 2014. (Id. at PageID#: 3351.) Wire interceptions provided concrete illustrations of his

spending. For example, in an intercepted call on February 20, 2015, Bradley told a friend about an

upcoming trip to Las Vegas for his birthday, where he “just booked a $20,000 cabana today.” (DE#

852, Sealed Govt. Sentencing Mem., p. 4.) On another call, from February 26, 2015, an unknown

male asked Bradley what it cost to charter a jet, and Bradley responded that it depended on the

size, but cost about $7,000 each way for one that holds 23 people. (Id. p. 5.)

       Likewise, when Bradley was pulled over in a traffic stop in early 2015, police found

roughly $10,000 in cash on him. (Id. p. 5.) And when search warrants were executed at Bradley’s

house on March 12, 2015, agents found $78,300 in cash, Rolex watches, over 60 pairs of expensive

sneakers, and a receipt from the Marquee Night Club in Las Vegas, dated September 16, 2014 at

1:07 a.m., showing that Bradley had spent $11,108.76 in one evening. (DE# 919, Sentencing Tr.,

PageID#: 3329-35.) Bradley also owned numerous residential properties in and around Detroit.

(Id. at PageID#: 3352-54.) During this time period, Bradley earned roughly $55,000 a year from

his job as a CAT scan tech, and had a small money-losing side business as a party promoter. (Id.

at PageID#: 3351-52.)

       On March 11, 2015, a grand jury returned an indictment charging Buchanan, Bradley,

Jones, and fifteen codefendants with conspiracy to distribute controlled substances, in violation of

21 U.S.C. § 846. (DE# 3, Indictment, PageID#: 7-14.) The indictment also charged Buchanan,

Bradley, and Jones with conspiracy to commit money laundering, in violation of 18 U.S.C.



                                                 4

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 4 of 29 PageID #: 4527
§ 1956(h). (Id.) Most of the defendants were arrested the next day. At the time, Jones and

Buchanan were just about to leave their homes, in Detroit and Nashville, respectively, to meet in

Cincinnati. (Id. at PageID#: 3321-23.) In her car, Jones had 770 Oxymorphone pills that she was

planning to deliver to Buchanan. (Id.) In his car, Buchanan had $24,830 in cash that he was

planning to hand off to Jones. (Id.) Agents also executed search warrants at five locations in Middle

Tennessee and five additional locations in the Detroit area, and found pills, money, and guns. (Id.

at PageID#: 3301-07.) On June 8, 2016, Bradley pleaded guilty without a plea agreement to Counts

One and Two of the Indictment. (DE# 478, Order, PageID#: 1397-1402.)

   II.      Sentencing

         On February 1, 2017, the Court held an all-day sentencing hearing, at which it heard

testimony from Jones, O’Neal, Bernadette Bradley, and three law enforcement officers. The Court

found that Bradley was responsible for distributing over 180,000 opioid pills, which—even under

the most favorable assumptions—yielded a base offense level of 36. As the Court explained, this

finding represented “a very conservative estimate.” (DE# 919, Sentencing Tr., PageID#: 3387.)

After applying several other appropriate enhancements, the Court found a total offense level of 45,

or two levels higher than the top of the sentencing table. (Id. at PageID#: 3410.) This resulted in

an advisory guidelines range of life imprisonment, which was reduced to 480 months, under

U.S.S.G. § 5G1.1(a), as a result of the statutory maximums. (Id. at PageID#: 3414-15.)

         After listening to Bradley’s allocution and hearing argument from the parties, the Court

imposed a sentence of 180 months on the drug-trafficking count, followed by 24 months on the

money-laundering count, for a total sentence of 17 years’ imprisonment. (Id. at PageID#: 3432.)

The Court described this as “a very, very significant variance,” noting that it had “been very

generous” in selecting the appropriate sentence. (Id. at PageID#: 3436-37.)



                                                 5

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 5 of 29 PageID #: 4528
   III.      Forfeiture Litigation

          In addition to the substantive charges, the indictment contained two forfeiture allegations.

These were later supplemented with two bills of particulars, which specifically identified the

currency, personal property, and real property that the government sought to forfeit. (DE# 279,

Bill of Particulars for Forfeiture of Property, PageID#: 857-61; DE# 432, Bill of Particulars for

Forfeiture of Real Property, PageID#: 1293-98.) Both bills of particulars were filed before Bradley

entered his guilty plea.

          At the plea hearing, the parties and the Court discussed how Bradley’s guilty plea would

affect forfeiture. (DE# 1027, Plea Tr., PageID#: 4008-14.) The Court explained that while Bradley

“would still be able to contest the property that would be subject to forfeiture” in a future

proceeding, “the forfeiture allegation would be operative” as a consequence of his guilty plea. (Id.

at PageID#: 4010.) Defense counsel expressly acknowledged that Bradley’s guilty plea “certainly

makes the forfeiture issue ripe,” while reserving his right to “contest some of the forfeiture

allegations” at a future hearing. (Id. a PageID#: 4010-11.) At no point did Bradley suggest that the

indictment was defective for failing to allege all facts related to forfeiture. Nor did he suggest that

he wanted future forfeiture-related proceedings to be in front of a jury.

          The day before the sentencing hearing, the government filed motions for the entry of a

preliminary order of forfeiture, and for a forfeiture money judgment. (DE# 858, Motion for

Preliminary Order of Forfeiture, PageID#: 2751-80; DE# 861, Motion for Forfeiture Money

Judgment, PageID#: 2795-2801.) Those motions sought forfeiture of two parcels of cash and five

pieces of real property—which had previously been identified in two bills of particulars—as well

as a money judgment of $1,000,000. (Id.)




                                                   6

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 6 of 29 PageID #: 4529
        At the sentencing hearing, the Court chastised the government for its tardy filing, but noted

that it would consider forfeiture-related evidence presented at the hearing and allow post-hearing

briefing, with Bradley free to request an additional hearing on forfeiture if he wanted. (DE# 919,

Sentencing Tr., PageID#: 3157-58, 3433-34.) The Court made clear, however, that absent a request

for “a further hearing,” the Court would “rule on the papers.” (Id. at PageID#: 3433-34.) Bradley

agreed with that approach, and gave no indication that he wanted the question of forfeiture to be

decided by a jury.

        The government then presented evidence supporting its requests for forfeiture. With regard

to the request for a money judgment (and forfeiture of specific parcels of cash), the evidence

showed that Bradley had sold at least tens of thousands, and likely hundreds of thousands, of

Oxycodone and Oxymorphone pills over the course of many years. (DE# 1019, PSR, ¶ 22.) Based

on the street values of Oxycodone and Oxymorphone ($1 and $3 per milligram, respectively),

those pills were worth a total of at least $2.8 million, and likely much more. (See DE# 191,

Sentencing Tr., PageID#: 3315-17.)1 The proof further showed that Buchanan had transferred over

$850,000 to Bradley, by way of cash deposits made in the Nashville area into accounts controlled

by Bradley. And those cash deposits did not even represent the entirety of what Buchanan gave to

Bradley, since money was also mailed and hand-delivered. That Buchanan was delivering $25,000

to Bradley on the day of the arrests shows just how substantial those-hand deliveries were. The

$850,000 figure also excludes money Bradley earned by selling to others. The government further



1
 The Court adopted the PSR’s finding of 186,412 pills. The PSR elected to treat nearly all of those
as 30 mg Oxycodone pills, which (while factually implausible) gave Bradley every benefit of the
doubt for purposes of sentencing. The street value of those pills would be roughly $5.59 million.
In its sentencing memorandum, the government had set forth a very conservative estimate of
47,550 30 mg Oxycodone pills and 31,500 15 mg Oxymorphone pills. (DE# 852, Sealed Govt.
Sentencing Mem., p. 9.) The street value for that mix of pills would be $2.8 million.


                                                 7

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 7 of 29 PageID #: 4530
put on evidence showing that $46,300 in cash had been found hidden behind a bar at Bradley’s

parents’ house, with another $78,300 in cash seized from Bradley’s residence.

        The government also put on evidence showing that the five pieces of real property listed in

the bill of particulars were forfeitable. In particular, it showed that four of the pieces of real

property were regularly used as stash houses, while the fifth was bought at a time when Bradley

was engaged in large-scale drug trafficking and money laundering, and was then transferred to his

wife shortly after his indictment.

        At the end of the hearing, Bradley initially requested an additional two weeks to file his

response to the motion for forfeiture. Later, he requested the appointment of an extra attorney with

expertise in forfeiture. (DE# 901, Motion.) After the new attorney was appointed, Bradley

requested and was granted a 30-day extension to respond to the motion for forfeiture. (DE# 941,

Motion, PageID#: 3480-81.)

        Bradley then filed his response to the motion for forfeiture, laying out his objections for

the first time. (DE# 958, Response, PageID#: 3714-25.) As it turned out, he chose not to contest

forfeiture of the two bundles of cash, or forfeiture of four of the five real properties. (Id.) Moreover,

he raised no objection to the Court’s ability to issue a forfeiture money judgment, nor even to the

$1,000,000 total. Instead, he merely argued that the money judgment should not be construed to

allow for collection of $1,000,000 in addition to the specifically named pieces of property (which

the government later clarified that it would not). (Id.; DE# 986, Reply, PageID#: 3813-14.) Thus,

the only substantive objection he raised was to the forfeiture of the Harmony Lane residence, which

he claimed could have been purchased with legitimate income, and was not properly forfeitable in

any event, because he had transferred it to his wife before conviction. (DE# 958, Response,




                                                   8

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 8 of 29 PageID #: 4531
PageID#: 3714-25.) Again, he never objected to the Court’s ability to make the relevant factual

findings, nor requested the empanelment of a jury.

        After being granted leave to do so, the government submitted a reply that included an

affidavit from an IRS Special Agent that provided more details regarding the Harmony Lane

property. (DE# 971, Order, PageID#: 3767; DE# 986, Reply, PageID#: 3813-32.) Specifically, the

affidavit cast doubt on the legitimacy of the transfer from Bradley to his wife, and described how

Bradley had purchased the house in 2014 for $105,000 using gold coins and scrap gold.2

        After being granted leave to file a sur-reply, Bradley argued that the district court should

not consider any evidence that was not presented at the sentencing hearing, should not consider

hearsay evidence, and should deny forfeiture of the Harmony Lane residence on the grounds that

Bradley transferred his interest in the property after indictment but before conviction. (DE# 990,

Order, PageID#: 3837; DE# 996, Forfeiture Sur-Reply, PageID#: 3849-52.) Bradley did not deny

the allegation that he had purchased the property using gold coins and scrap gold. Nor did he

request any additional hearing, much less a hearing in front of a jury.

        The Court ultimately granted the motion and issued an order of forfeiture. (DE# 1005,

Forfeiture Order, PageID#: 3895-3900.) In its accompanying memorandum, the court criticized

the government for being “dilatory in waiting until the submission of its Reply brief to present

evidence of the nexus between the [Harmony Lane] Property and” the crimes of conviction. (DE#

1004, Memorandum, PageID#: 3892.) It nevertheless concluded that the totality of the evidence



2
  Because forfeiture of the Harmony Lane property was not based on joint-and-several liability, it
was unaffected by the Sixth Circuit’s remand order. Nevertheless, should the Court find it relevant,
the government is prepared to present additional evidence regarding the Harmony Lane property,
including further proof that the transfer from Bradley to Hawkins was fraudulent, and that the
property is currently listed for sale, with a listing price of $449,900.
See https://www.realtor.com/realestateandhomes-detail/45669-Harmony-
Ln_Belleville_MI_48111_M40660-07026.
                                                 9

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 9 of 29 PageID #: 4532
established that “the defendant acquired the Property while the drug distribution and money

laundering conspiracies were ongoing, and there was no likely source for the funds to purchase the

property other than his criminal activity,” thus giving rise to a presumption of forfeitability that

Bradley had failed to rebut. (Id. at PageID#: 3892-93.) As such, the Court ordered forfeiture of the

real and personal property identified in the government’s motion, and ordered a personal money

judgment in the amount of $1,000,000, with that money judgment taken against Bradley “jointly

and severally with any other co-conspirator against whom a similar money judgment is taken as to

the Indictment in this matter.” (DE# 1005, Forfeiture Order, PageID#: 3895.) Bradley then filed

two motions for reconsideration, which ultimately resulted in an order staying the forfeiture order

pending appeal. (DE# 1011, Motion for Reconsideration; DE# 1017, Pro Se Motion for

Reconsideration; DE# 1018, Stay Order.)

   IV.      Direct Appeal and Remand

         On appeal, Bradley raised various challenges to his sentence. As relevant here, he argued

(1) that the forfeiture money judgment must be vacated in light of the Supreme Court’s intervening

decision in Honeycutt v. United States, 137 S. Ct. 1626, 1631 (2017), given that the forfeiture

money judgment imposed joint-and-several liability; and (2) that the Court’s reliance on judge-

found facts in calculating forfeiture violated his Sixth Amendment jury-trial rights, under Apprendi

v. New Jersey, 530 U.S. 466 (2000) and Southern Union Co. v. United States, 567 U.S. 343 (2012).

         The government conceded that the imposition of joint-and-several liability was error in

light of Honeycutt, but argued that the error was likely harmless in light of the evidence as a whole.

The Sixth Circuit ultimately vacated the forfeiture order on Honeycutt grounds. See United States

v. Bradley, 897 F.3d 779, 783 (6th Cir. 2018). It therefore remanded the case so that this Court

could conduct “further factfinding” in order to determine the amount of proceeds that Bradley



                                                 10

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 10 of 29 PageID #: 4533
personally obtained. Id. at 784. In remanding the case, the Sixth Circuit acknowledged Bradley’s

Sixth Amendment argument, and suggested that “the parties may wish to address” certain

questions on remand, including the following:

           Does the Supreme Court’s extension of [Apprendi] to fines in [Southern Union]
           apply to criminal forfeitures? Is the Court’s statement in Libretti v. United States,
           516 U.S. 29, 48–49 (1995), that the Sixth Amendment does not provide a right to a
           jury trial over criminal forfeiture necessary to the disposition of that case? Do any
           of our precedents bear on the question? What do historical practices tell us about
           the original understanding of the judge’s and jury’s factfinding roles in criminal
           forfeiture proceedings?

Id. at 784.

           After remand, the Court held a status conference at which the parties discussed the next

steps for forfeiture. At the conference, the Court encouraged the parties to discuss the possibility

of settlement. The government had previously attempted to reach a forfeiture settlement at various

stages of the case, and did so again after the status conference. To date, Bradley has rejected every

proposed settlement offer. This litigation follows. 3

                                               DISCUSSION

      I.      Bradley’s Request to Dismiss the Forfeiture Allegations on Sixth Amendment
              Grounds Should Be Denied.

           Bradley first asks the Court to dismiss the forfeiture allegations in the indictment on Sixth

Amendment grounds. As described in more detail below, the Sixth Amendment’s jury-trial right

does not apply to criminal forfeiture. And even if it did apply, Bradley would not be entitled to the

remedy of dismissal. By failing to move for dismissal before his guilty plea, and by litigating the

case through the entry of a final judgment without ever requesting a jury determination of




3
 Bradley has also filed a pro se petition for a writ of certiorari, arguing that this Court inadequately
explained how it calculated the applicable drug quantity. See Bradley v. United States, Supreme
Court Case No. 18-7282. According to the docket, that petition has been distributed for conference.
                                                    11

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 11 of 29 PageID #: 4534
forfeiture, he waived any right he might have had to dismissal. Moreover, an Apprendi error like

the one asserted here is not structural, and should be reviewed for harmlessness. Outright dismissal

is therefore unwarranted, and would lead to an unjust result.

        A. The Sixth Amendment’s Jury-Trial Right Does Not Apply to Criminal Forfeiture.

                1. The Supreme Court’s holding in Libretti requires denial of Bradley’s motion.

        Bradley’s motion to dismiss is premised on a legal claim that is foreclosed by on-point

Supreme Court precedent. In Libretti, the Supreme Court held that “the right to a jury verdict on

forfeitability does not fall within the Sixth Amendment’s constitutional protection.” Libretti v.

United States, 516 U.S. 29, 48-49 (1995). Although Bradley attempts to dismiss this statement as

mere dicta, that is not so.

        One of the issues presented in Libretti was the defendant’s claim that “his waiver of a jury

determination as to the forfeitability of his property under Federal Rule of Criminal Procedure

31(e)” was inadequate. Id. at 48. And he claimed that the waiver was inadequate precisely because

the right at issue was both statutory and constitutional in nature. Id. The Court rejected his

challenge to the adequacy of the waiver by rejecting the legal premise, holding that “the right to a

jury verdict on forfeitability does not fall within the Sixth Amendment’s constitutional protection.”

Id. at 49. “Given that the right to a jury determination of forfeitability is merely statutory in origin,”

the Court explained, “we do not accept Libretti’s suggestion that the plea agreement must make

specific reference to Rule 31(e).” Id. This was plainly one of the holdings of the case, rather than

some off-hand or passing dictum. Indeed, members of the Court appear to have understood it as

such, given that Justice Souter wrote separately because he did not think the Court should have

“reach[ed] the question of a Sixth Amendment right to trial by jury on the scope of forfeiture.” Id.

at 52 (Souter, J., concurring).



                                                   12

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 12 of 29 PageID #: 4535
        The Sixth Circuit and other Courts of Appeals have consistently treated this portion of

Libretti as binding precedent, rather than as dicta that can be ignored or cabined to the specific

facts of the case. See United States v. Hall, 411 F.3d 651, 654 (6th Cir. 2005) (referring to

“Libretti’s holding” on the Sixth Amendment question); see also, e.g., United States v. Elbeblawy,

899 F.3d 925, 941 (11th Cir. 2018) (“The Supreme Court held in Libretti . . . that ‘the right to a

jury verdict on forfeitability does not fall within the Sixth Amendment’s constitutional

protection.’”); United States v. Elliott, 600 F. App’x 225, 228 (5th Cir. 2015) (similar); United

States v. Sigillito, 759 F.3d 913, 935 (8th Cir. 2014) (similar) United States v. Johnson, 540 F.

App’x 573, 575 (9th Cir. 2013) (similar); United States v. Saccocia, 564 F.3d 502, 507 (1st Cir.

2009) (similar); United States v. Leahy, 438 F.3d 328, 332 (3d Cir. 2006) (similar); United States

v. Fruchter, 411 F.3d 377, 380 (2d Cir. 2005) (similar); United States v. Davis, 63 F. App’x 76,

82 (4th Cir. 2003) (similar).

        The advisory committee notes to Rule 32.2 likewise read Libretti in the same way. See Fed.

R. Crim. P. 32.2 advisory committee’s notes (2000) (“In Libretti . . . the Supreme Court held that

. . . the defendant has no constitutional right to have a jury determine any part of the forfeiture.”).

The very treatise on criminal procedure upon which Bradley relies does the same. See LaFave,

Israel, King & Kerr, 6 CRIM. PROC. § 26.6(d) (4th ed. 2017) (“The Supreme Court held in Libretti

that a defendant is not constitutionally entitled to a jury determination of forfeiture issues . . . .”).

        Because this portion of Libretti constitutes an on-point holding of the Supreme Court, it

binds this Court until such time as the Supreme Court itself sees fit to overrule it. Thus, even if

Bradley were correct that intervening precedent, like Apprendi and Southern Union, had cast doubt

on Libretti’s reasoning, or raised doubts about its continuing vitality, such a conclusion would

provide no basis for this Court to depart from Libretti’s bottom-line rule. See, e.g., Rodriguez de



                                                   13

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 13 of 29 PageID #: 4536
Quijas v. Shearson/American Exp., Inc., 490 U.S. 477, 484 (1989) (explaining that a lower court

is bound to follow on-point Supreme Court precedent, even if it “appears to rest on reasons rejected

in some other line of decisions”); Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (explaining that

Supreme Court decisions “remain binding precedent until we see fit to reconsider them, regardless

of whether subsequent cases have raised doubts about their continuing vitality.” (internal quotation

marks omitted)); Agostini v. Felton, 521 U.S. 203, 237 (1997) (“We do not acknowledge, and we

do not hold, that other courts should conclude our more recent cases have, by implication,

overruled an earlier precedent.”). Libretti is thus dispositive of Bradley’s motion.4

                2. Sixth Circuit case law likewise requires denial of Bradley’s motion.

         The Sixth Circuit has also squarely held that the Sixth Amendment’s jury-trial right, as

interpreted in Apprendi, does not extend to criminal forfeiture. See United States v. Corrado, 227

F.3d 543, 550-51 (6th Cir. 2000); United States v. Hall, 411 F.3d 651, 654-55 (6th Cir. 2005);

United States v. McAuliffe, 490 F.3d 526, 540 (6th Cir. 2007). This is because the rule of Apprendi

extends to any fact (other than the fact of a prior conviction) that increases the mandatory minimum

or statutory maximum. See, e.g., Alleyne v. United States, 570 U.S. 99, 116-17 (2013). The criminal

forfeiture statutes, however, “amount[] to a form of indeterminate sentencing, which has never

presented a Sixth Amendment problem,” because the statutes lack a mandatory minimum or

statutory maximum. Hall, 411 F.3d at 655.




4
  The proposition that the Supreme Court, in its Apprendi line of cases, has overruled Libretti by
implication is further undermined by the Court’s remedial opinion in United States v. Booker, 543
U.S. 220 (2005). There, the Court addressed “the question of which portions of the sentencing
statute we must sever and excise as inconsistent with the Court’s constitutional requirement.” Id.
at 258. The Court expressly noted that 18 U.S.C. § 3554, which deals with forfeiture, “is perfectly
valid” under the Court’s constitutional reasoning. Id.; see also United States v. Alamoudi, 452 F.3d
310, 315 n.2 (4th Cir. 2006) (making the same observation).
                                                 14

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 14 of 29 PageID #: 4537
       Thus, even independent of Libretti itself, the rule of Hall remains binding “unless an

inconsistent decision of the United States Supreme Court requires modification of the decision or

[the Sixth Circuit] sitting en banc overrules” it. Salmi v. Sec’y Health & Human Servs., 774 F.2d

685, 689 (6th Cir. 1985). Contrary to Bradley’s suggestion, Southern Union does not qualify as an

inconsistent decision that requires modification of the Hall rule.

       In Southern Union, the defendant was charged with one count of violating the Resource

Conservation and Recovery Act of 1976. Southern Union, 567 U.S. at 346. The penalty provision

of that statute authorized “‘a fine of not more than $50,000 for each day of the violation.’” Id. at

347 (quoting 42 U.S.C. § 6928(d)). At trial, the jury was not asked to find the duration of the

violation, and was instead advised that it could convict so long as it found that the violation lasted

for a single day. Id. At sentencing, however, the court concluded that the violation had lasted for

762 days, such that the maximum potential fine under the statute was $38.1 million. Id. The court

ultimately imposed a fine of $6 million, or 120 times the statutory maximum that was authorized

by the jury’s verdict. Id. After analyzing applicable Sixth Amendment case law, the Court

concluded that this fine violated Apprendi. Id. at 360.

       Although the Sixth Circuit has not yet directly addressed Southern Union’s applicability to

criminal forfeiture, it has addressed its applicability to the closely analogous context of restitution.

See United States v. Sawyer, 825 F.3d 287 (6th Cir. 2016); United States v. Churn, 800 F.3d 768

(6th Cir. 2015). In doing so, the Sixth Circuit has explained that “Southern Union does not cast

doubt” on its prior conclusion that the jury-trial right does not extend to restitution, noting that “if

anything, [Southern Union] reinforces [that] decision.” Churn, 800 F.3d at 782. Before Southern

Union, the Sixth Circuit had held that the jury-trial right as interpreted by Apprendi was

inapplicable to restitution “because the restitution statutes do not specify a statutory maximum.”



                                                  15

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 15 of 29 PageID #: 4538
United States v. Sosebee, 419 F.3d 451, 461 (6th Cir. 2005). In Southern Union, the Supreme Court

reiterated that there could be no “Apprendi violation where no statutory maximum is prescribed.”

Southern Union, 567 U.S. at 353. Thus, in the Sixth Circuit’s view, “Southern Union did nothing

to call into question the key reasoning at the heart of Sosebee, namely that the restitution statutes

do not specify maximum awards,” thus making the rule of Apprendi inapplicable. Sawyer, 825

F.3d at 297 (citing Churn, 800 F.3d at 781-82).

       The same reasoning dictates the result here. Because the Sixth Circuit has rejected

Apprendi’s application to the criminal forfeiture statutes on the ground that those statutes lack a

statutory maximum, Hall, 411 F.3d at 655, and has separately concluded, in the restitution context,

that Southern Union reinforces, rather than undermines that rationale, Sawyer, 825 F.3d at 297, it

follows that, in the Sixth Circuit’s view, Southern Union does nothing to alter the rule of Hall.

       Indeed, every Circuit to have considered Bradley’s exact argument has rejected the

contention that Southern Union extends the rule of Apprendi to forfeiture, with the Supreme Court

routinely denying further review in those cases. See United States v. Lo, 839 F.3d 777 (9th Cir.

2016), cert. denied 138 S. Ct. 354 (2017); United States v. Stevenson, 834 F.3d 80, 85-86 (2d Cir.

2016), cert. denied 137 S. Ct. 1212 (2017); Sigillito, 759 F.3d at 935-36, cert. denied 135 S. Ct.

1019 (2015); United States v. Simpson, 741 F.3d 539, 559-60 (5th Cir. ), cert. denied 134 S. Ct.

2318 (2014); United States v. Rosbottom, 763 F.3d 408, 420 (5th Cir. 2014), cert. denied 135 S.

Ct. 985 (2015); United States v. Phillips, 704 F.3d 754, 769-71 (9th Cir. 2012), cert. denied 133

S. Ct. 2796 (2013); United States v. Day, 700 F.3d 713, 732-33 (4th Cir. 2012), cert. denied 133




                                                  16

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 16 of 29 PageID #: 4539
S. Ct. 2013).5 Given this uniform body of on-point case law, Bradley’s attempt to use Southern

Union as a basis to overrule Corrado, Hall, and McAuliffe should be rejected.

                3. The history of criminal forfeiture shows that the Sixth Amendment’s jury-trial
                   right does not apply.

         As Bradley rightly notes, even if the forfeiture statutes were to fall within the rule of

Apprendi and Southern Union as that rule is typically formulated, that would not be the end of the

inquiry. The next step would be to consider “the historical role of the jury at common law” as it

applied to criminal forfeiture. See Oregon v. Ice, 555 U.S. 160, 170 (2009); see also Southern

Union, 567 U.S. at 353. Bradley asserts that “the historical record is even clearer [than in Southern

Union] that juries both at common law and throughout most of American history decided issues

of forfeiture.” (Mot. at 11.) Recent scholarship on the topic, however, indicates that this is not so.

         A law review article has sought to “engage[] in the sort of detailed historical analysis

carried out in Southern Union and Ice in order to determine what (if any) role the jury played in

criminal forfeitures at common law.” Richard E. Finneran & Steven K. Luther, Criminal Forfeiture

and the Sixth Amendment: the Role of the Jury at Common Law, 35 CARDOZO L. REV. 1, 4 (2013).

It summarizes the results of that detailed historical analysis as follows:

         Although the Supreme Court has previously analogized criminal forfeitures to
         criminal fines, modern criminal forfeiture in fact springs from a distinct historical
         tradition. At common law, the forfeiture of one’s estate was an automatic penalty
         imposed against anyone convicted of a felony—so automatic, in fact, that some
         early commentators defined “felony” as any crime for which forfeiture was part of
         the penalty. Unlike modern American criminal law, however, the common law did
         not limit criminal forfeiture to property bearing a relationship to the offense of
         conviction; rather, the offender’s entire estate was forfeited, either to his lord or to


5
   That two Justices recently dissented from the denial of certiorari in a case raising a Sixth
Amendment challenge to the calculation of restitution does not help Bradley here. See United
States v. Hester, 708 F. App’x 441 (9th Cir. 2018), cert. denied 139 S. Ct. 509 (2019) (Gorsuch,
J., dissenting from the denial of certiorari). Indeed, that denial merely confirms that at least six
members of the current Court do not view the issue (at least as it was presented in that case) as
worthy of further review.
                                                   17

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 17 of 29 PageID #: 4540
       the Crown. This practice largely continued in colonial America. While there is
       evidence that some early colonial American petit juries served an administrative
       role in reporting the existence of an offender’s property to the court, they found no
       additional facts (other than those required for conviction), and their failure to
       identify an offender’s property did not preclude later inquest and seizure of the
       property by government authorities. Shortly after the nation’s founding, however,
       the First Congress banned criminal forfeiture as a penalty for federal crimes. As a
       result, there is nothing in the English common law tradition of trial by jury, nor in
       the colonial American tradition, to indicate that the common law gave defendants
       the right to have any facts supporting criminal forfeiture found by a jury (beyond
       the facts supporting the conviction itself).

Id. at 5-6 (footnotes omitted); see also id. at 23 (“[L]ike their English counterparts, colonial juries

had no legal power to constrain the forfeiture of the defendant’s property through factfinding.”).

       This scholarship, and the sources cited therein, demonstrates that any right to have a jury

determine facts related to forfeiture is statutory in nature—just as the Supreme Court said in

Libretti—and does not stem from any sort of longstanding constitutional tradition. At a minimum,

this scholarship belies Bradley’s assertion that the historical record presents a “clear” picture of

courts “routinely abiding by the Sixth Amendment in criminal forfeiture proceedings for more than

200 years” before inexplicably “stray[ing] beyond their constitutionally imposed restraints.” (Mot.

at 14.) The historical evidence therefore provides an independent basis to deny Bradley’s motion.

               4. Extending the Apprendi rule to criminal forfeiture would pose serious practical
                  problems.

       Finally, it is worth noting that extending the Apprendi rule to criminal forfeiture would

pose serious practical problems. In Bradley’s view, the government must allege, and the grand jury

must find, the precise amount of the defendant’s ill-gotten gains at the moment of indictment; the

petit jury must then find all facts related to forfeiture beyond a reasonable doubt at trial.

Particularly in the context of long-term or complex criminal cases, any such requirement would

pose an extraordinary burden that could undermine ongoing investigations, extend the duration of

criminal conduct, grant windfalls to sophisticated criminals, and threaten the rights of victims.

                                                  18

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 18 of 29 PageID #: 4541
       As the Sixth Circuit has noted, no court has ever attempted to apply the rule of Apprendi

to an indeterminate sentencing scheme like forfeiture. See Hall, 411 F.3d at 655. Instead, cases

involving the Apprendi rule have typically involved a discrete question about the defendant’s core

offense conduct. Was the defendant’s crime motivated by racial animus? Apprendi, 530 U.S. at

491. Did the defendant’s drug-trafficking involve more than five kilograms of cocaine? United

States v. Roberts, 198 F. App’x 501, 507 (6th Cir. 2006). Did the defendant brandish the firearm

that he carried? Alleyne, 570 U.S. at 115-16. Did the criminal conduct last for a certain number of

days? Southern Union, 567 U.S. at 346. These questions are intertwined with the core offense

conduct; do not require a separate, collateral financial investigation; and can generally be answered

by a simple yes or no.

       By contrast, consider what it would mean to apply Bradley’s rule to even a run-of-the-mill

drug conspiracy. Normally, the government could present the indictment to the grand jury after

gathering sufficient evidence to prove that the proposed defendants had knowingly conspired to

distribute controlled substances. Under Bradley’s rule, however, the government could not indict

without first gathering sufficient evidence to prove the total amount of proceeds that each proposed

defendant personally obtained during the life of the conspiracy. This would require the government

to trace each defendant’s assets to identify every dollar, every house, every vehicle that constituted,

or was derived from, the proceeds of the crime, or was used in the commission of the crime. If

those proceeds had already been dissipated, the government would likewise have to identify

suitable substitute assets. That process would inevitably delay indictment, thereby allowing the

criminal activity to continue longer than it otherwise would have. And in many cases—such as

conspiracies carried out primarily through cash—the relevant questions would be virtually




                                                  19

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 19 of 29 PageID #: 4542
impossible to answer before indictment without tipping off the members of the conspiracy and

jeopardizing the investigation.

       These problems would only be compounded in a complex fraud and money-laundering

case. Consider a case in which a defendant is charged with a large-scale Ponzi scheme. After he

pleads guilty, the government discovers that millions of dollars in proceeds were not dissipated,

as the defendant claimed, but were in fact parked in various offshore bank accounts, which were

listed under pseudonyms and hidden behind a web of shell companies. In Bradley’s view, the

defendant should be rewarded for the sophistication of his deception: because the assets held in

those accounts had not been identified in the indictment and expressly admitted as forfeitable at

the plea hearing, it would be impermissible to make the defendant forfeit them. Indeed, under

Bradley’s theory, even complex questions of third-party ownership—which are dealt with today

in ancillary hearings that often take place after sentencing—would have to be alleged in the

indictment and then proved to a jury beyond a reasonable doubt, since those questions pertain to

facts that affect the forfeitability of a particular piece of property. As the Advisory Committee has

explained, however, “[e]xperience has shown that ancillary hearings can involve issues of

enormous complexity that require years to resolve.” Fed. R. Crim. P. 32.2 advisory committee

notes (citing cases involving of an “ancillary proceeding involving over 100 claimants and $451

million” and “litigation over [a] third party claim continuing 6 years after [a] RICO conviction”).

Bradley would cast that experience aside and require all forfeiture-related facts to be alleged as of

the date of indictment and proved once and for all by the time of the trial or guilty plea.

       In short, it is one thing to say that the government cannot seek the enhanced statutory

penalty for brandishing a firearm without first alleging that the defendant actually brandished it,

or to say that the government cannot multiply a $50,000-a-day fine by 700 days without first



                                                 20

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 20 of 29 PageID #: 4543
alleging that the crime lasted for 700 days. It is quite another to say that the entire amount of the

defendant’s ill-gotten gains must be precisely calculated at the outset of the proceedings and

included in the indictment, or else the defendant is entitled to keep them. Such an approach would

severely undercut the “important governmental interests” embodied in the forfeiture statutes, “such

as separating a criminal from his ill-gotten gains, returning property, in full, to those wrongfully

deprived or defrauded of it, and lessening the economic power of criminal enterprises.” Honeycutt,

137 S. Ct. at 1631 (quotations omitted).

       The logic of Bradley’s argument would seemingly also require extension of the Apprendi

rule to restitution. That would mean that, before indicting a case, the government would have to

contact every victim of the crime and get a full accounting of his or her losses. Not only would

this jeopardize any ongoing investigation, it would inevitably delay indictment and allow the crime

to continue far longer than it otherwise would have. Each time a new victim became known after

indictment—or each time a known victim’s losses increased—the government would presumably

have to file a superseding indictment. And if a victim were identified only after the defendant

pleaded guilty—as is routinely the case now—that victim would be precluded from receiving

restitution. Bradley’s rule would therefore result in significant prejudice to crime victims, in

contravention of Congress’s purposes in enacting the criminal restitution statutes. See United

States v. Church, 731 F.3d 530, 536 (6th Cir. 2013) (“When Congress enacted § 3663A as part of

the Mandatory Victims Restitution Act (MVRA), its stated purpose was ‘to ensure that the offender

realizes the damage caused by the offense and pays the debt owed to the victim as well as to

society.’” (quoting S. Rep. 104-179, at 12 (1995))); United States v. Moreland, 622 F.3d 1147,

1170 (9th Cir. 2010) (“The primary and overarching goal of the MVRA is to make victims of




                                                 21

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 21 of 29 PageID #: 4544
crime whole, to fully compensate these victims for their losses and to restore victims to their

original state of well-being.” (quotations and emphasis omitted)).

       Bradley asks the Court to take a longstanding constitutional rule and apply it formalistically

to an area of law where it has never been applied. The practical problems and adverse

consequences that would flow from this approach further counsel against its adoption.

       B. Even if the Sixth Amendment’s Jury-Trial Right Did Apply to Criminal Forfeiture,
          Bradley’s Request for Dismissal of the Forfeiture Allegations Should Still Be Denied.

       Even if Bradley’s Sixth Amendment argument were correct on the law, it would not entitle

him to the relief he seeks, for three reasons. First, the right to trial by jury, like any right, can be

waived. See, e.g., United States v. Leachman, 309 F.3d 377, 384 (6th Cir. 2002). Indeed,

defendants waive their Sixth Amendment jury-trial rights every day by pleading guilty. And when

Bradley entered his guilty plea in this case, it was with the explicit understanding that it would be

a judge, not a jury, who would decide the extent of his forfeiture obligations. (DE# 1027, Plea Tr.,

PageID#: 4008-14.) This is not a case in which Bradley entered a guilty plea while specifically

requesting that a jury find all facts related to forfeiture. Instead, it is a case where Bradley pleaded

guilty with the understanding that the Court would decide forfeiture at sentencing, then extensively

litigated the scope of forfeiture without ever requesting a jury determination. Only after the

forfeiture order was entered did he first contend that his jury-trial rights—the very rights that he

knowingly waived at the plea hearing—had been violated. By belatedly asserting his rights long

after he waived them, Bradley lost the ability to seek dismissal.

       Second, and relatedly, Bradley’s request for the remedy of dismissal was waived when he

failed to challenge the adequacy of the indictment before trial. See Fed. R. Crim. P. 12(b)(3);

United States v. Brown, 498 F.3d 523, 527-28 (6th Cir. 2007). Bradley never sought dismissal of

the forfeiture allegations before trial, or even before judgment was entered. Even on appeal,

                                                  22

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 22 of 29 PageID #: 4545
Bradley never requested that the forfeiture allegations be dismissed. Instead, Bradley asked the

Court to vacate the forfeiture order and remand for further proceedings, citing a post-Honeycutt

case that expressly contemplated the recalculation of forfeiture without joint-and-several liability,

rather than outright dismissal of the forfeiture allegations. As such, it is too late for him to seek

dismissal as a remedy now.

       Third, even if Bradley’s Sixth Amendment claim had merit and he had adequately

preserved it, the appropriate remedy would not be outright dismissal of the forfeiture allegations.

Apprendi errors of the sort alleged here are not structural in nature and do not mandate automatic

reversal, but instead “are considered to be trial-type errors subject to harmless-error review.” See

Campbell v. United States, 364 F.3d 727, 737 (6th Cir. 2004); see also Goode v. United States,

305 F.3d 378, 384-85 (6th Cir. 2002) (describing Apprendi as a non-watershed procedural rule for

purposes of retroactivity).

       Reviewing for harmlessness, rather than dismissing the forfeiture allegations outright,

would be particularly appropriate here. Given Bradley’s failure to raise any Sixth Amendment

challenge to forfeiture until after a final judgment was entered, it would be inappropriate to grant

him a windfall by allowing him to keep all of his ill-gotten gains, on the basis of a novel legal

theory—which no court has ever accepted—that he presented for the first time on appeal.

       The Supreme Court has made a similar point in a case involving an Apprendi error. See

United States v. Cotton, 535 U.S. 625 (2002). There, the defendant was charged with and convicted

of drug trafficking prior to Apprendi. Id. at 628. The indictment did not allege, and the jury did not

find, any applicable drug quantity. Id. At sentencing, however, the district court found the

defendant responsible for distributing a quantity of drugs that far exceeded the triggering amount

set out in the statute, and sentenced him to 30 years’ imprisonment. Id. On appeal, the defendant



                                                 23

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 23 of 29 PageID #: 4546
argued that, in light of the undisputed Apprendi error, he should be resentenced with an applicable

statutory range of 0-20 years—i.e., the range that would apply absent a finding of a drug quantity

high enough to trigger the enhanced statutory range. In rejecting that argument, the Court

explained that “[t]he real threat . . . to the fairness, integrity, and public reputation of judicial

proceedings would be if respondents, despite the overwhelming and uncontroverted evidence that

they were involved in a vast drug conspiracy, were to receive a sentence prescribed for those

committing less substantial drug offenses because of an error that was never objected to at trial.”

Id. at 634 (internal quotation marks omitted).

         So too here. Bradley engaged in a vast drug-trafficking and money-laundering conspiracy,

and lived lavishly as a result. It would be entirely unjust to allow him to keep the proceeds of his

crimes on the basis of a procedural error that was never objected to at trial. Thus, even if the Court

accepts Bradley’s novel legal theory, it should still issue an order that requires him to forfeit any

proceeds for which there is overwhelming proof of forfeitability—which would include the real

and personal property subject to the original forfeiture order, and (at a minimum) the $854,577 in

cash deposits that were made in Tennessee into bank accounts that Bradley controlled.6




6
  The Sixth Circuit’s opinion suggests in passing that Bradley should only be required to forfeit
money that he ultimately kept. See Bradley, 897 F.3d at 783-84 (noting that the fact that “Jones
delivered Buchanan’s payments to Bradley tells us nothing about what happened to the money
after that,” and does not address “whether Bradley kept all of this money”). This appears to allude
to an issue that the parties never addressed on appeal—namely, whether § 853’s reference to
forfeiture of all “proceeds” means forfeiture of gross receipts or merely net profits. The Sixth
Circuit has actually addressed that issue and held that, in this context, “proceeds” means gross
receipts. See United States v. Logan, 542 F. App’x 484, 498 (6th Cir. 2013); see also, e.g., United
States v. Christensen, 828 F.3d 763, 822 (9th Cir. 2015); United States v. Peters, 732 F.3d 93, 101-
02 (2d Cir. 2013); United States v. Simmons, 154 F.3d 765, 770-71 (8th Cir. 1998) (R. Arnold, J.).
Nothing in the Court’s passing reference to an un-briefed issue requires a contrary conclusion. In
any event, that question can be addressed in subsequent briefing if necessary.
                                                 24

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 24 of 29 PageID #: 4547
    II.      Bradley’s Alternative Request to Forego a Money Judgment Should Be Denied

          Bradley next argues that even if the forfeiture allegations against him are not dismissed,

the Court should refuse to enter a new forfeiture money judgment now. On this point, Bradley’s

argument is not constitutional in nature but instead rests on the claim that 21 U.S.C. § 853 does

not authorize personal money judgments.

          As an initial matter, Bradley waived this argument by failing to raise it on direct appeal.

He certainly could have argued that money judgments were unavailable under the statute, but failed

to do so, instead arguing only that the money judgment should not be based on a theory of joint-

and-several liability. Because Bradley “could have raised his arguments . . . in the prior appeal,

but failed to do so, . . . he waived his right to raise these issues before the district court on remand.”

See United States v. Adesida, 129 F.3d 846, 849-50 (6th Cir. 1997). This is because “[t]he law-of-

the-case doctrine bars challenges to a decision made at a previous stage of the litigation which

could have been challenged in a prior appeal, but were not.” Id. at 850.

          In any event, even if Bradley did not waive the argument, it should be rejected on the

merits. Section 853 includes procedures designed to preserve and recover criminal proceeds and

other tainted property subject to forfeiture. See 21 U.S.C. § 853(c), (e). In practice, however,

criminals have often dissipated or concealed the proceeds of their offenses by the time they are

caught. Congress addressed that problem by enacting a substitute-assets provision, in § 853(p).

Section 853(p) states that if, as a result of any act or omission of the defendant, the tainted property

subject to forfeiture “cannot be located upon the exercise of due diligence,” “has been commingled

with other property which cannot be divided without difficult,” or meets other statutory criteria of

unavailability, then “the court shall order the forfeiture of any other property of the defendant, up

to the value of” the unavailable tainted property. See 21 U.S.C. § 853(p)(1), (2). As the Supreme



                                                   25

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 25 of 29 PageID #: 4548
Court recently explained, “Section 853(p)(1) demonstrates that Congress contemplated situations

where the tainted property itself would fall outside the Government’s reach” and “authorized the

Government to confiscate [other] assets . . . from the defendant who initially acquired the property

and who bears responsibility for its dissipation.” Honeycutt, 137 S. Ct. at 1634.

         As the Supreme Court further explained in Honeycutt, when Congress enacted § 853 it

added “an in personam aspect to criminal forfeiture,” thereby “ma[king] it easier for the

Government to hold the defendant who acquired the tainted property responsible.” Id. at 1635. In

light of this in personam aspect to forfeiture, the Courts of Appeals—including the Sixth Circuit—

have uniformly held that the government may obtain a money judgment reflecting the amount of

the defendant’s forfeiture liability, and may do so even when the amount of the judgment exceeds

the defendant’s available assets at the time of conviction. See United States v. Hampton, 732 F.3d

687, 691-92 (6th Cir. 2013); see also, e.g., United States v. Candelaria-Silva, 166 F.3d 19, 42 (1st

Cir. 1999); United States v. Awad, 598 F.3d 76, 78-79 (2d Cir. 2010); United States v. Vampire

Nation, 451 F.3d 189, 202-03 (3d Cir. 2006); United States v. Blackman, 764 F.3d 137, 145 (4th

Cir. 2014); United States v. Olguin, 643 F.3d 384, 397 (5th Cir. 2011); United States v. Baker, 227

F.3d 955, 970 (7th Cir. 2000); United States v. Smith, 656 F.3d 821, 827 (8th Cir. 2011); United

States v. Casey, 444 F.3d 1071, 1073-77 (9th Cir. 2006); United States v. McGinty, 610 F.3d 1242,

1246-47 (10th Cir. 2010); United States v. Padron, 527 F.3d 1156, 1162 (11th Cir. 2008); United

States v. Day, 524 F.3d 1361, 1377-78 (D.C. Cir. 2008).7




7
 As Bradley acknowledges, the only cases in which courts have found money judgments to be
unavailable under the statute were later reversed or disavowed on appeal. (DE #1125, Mot.,
PageID#: 4452 (noting that “each district judge was reversed or subsequently overruled by the
court of appeals”).
                                                26

    Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 26 of 29 PageID #: 4549
       Rule 32.2 reflects the same understanding. In 2000, the Advisory Committee

recommended, and the Supreme Court promulgated, amendments to the rule that expressly

recognize the government’s ability to seek a forfeiture money judgment, and establish procedures

for money judgments that differ from procedures involving the forfeiture of specific property.

Subdivision (a)(1), for example, specifies that the indictment “need not . . . specify the amount of

any forfeiture money judgment that the government seeks.” Fed. R. Crim. P. 32.2(a)(1).

Subdivision (b)(1) further notes that “[i]f the government seeks a personal money judgment, the

court must determine the amount of money that the defendant will be ordered to pay.” Fed. R.

Crim. P. 32.2(b)(1). And subdivision (c)(1) states that “no ancillary proceeding is required to the

extent that the forfeiture consists of a money judgment.” Fed. R. Crim. P. 32.2(c)(1). In

recommending these amendments, the Advisory Committee observed that “[a] number of cases

have approved the use of money judgment forfeitures.” Fed. R. Crim. P. 32.2 advisory committee

notes (2000). And while the Committee itself “t[ook] no position on the correctness of those

rulings,” id., Congress allowed the amendments to go into effect, and later enacted a general

provision authorizing courts to enter criminal forfeitures “pursuant to the Federal Rules of

Criminal Procedure,” including Rule 32.2. See 28 U.S.C. § 2461(c) (enacted as part of the USA

PATRIOT Improvement and Reauthorization Act of 2005, Pub. L. No. 109-177, Tit. IV, § 410).

In light of this history, and the uniform body of case law authorizing money judgments, Bradley’s

assertion that money judgments contravene congressional intent must be rejected.

       Bradley’s claim that Honeycutt changes the analysis fares no better. As the Eleventh Circuit

recently explained, “Honeycutt held only that a district court may not hold members of a

conspiracy jointly and severally liable for property that a conspirator derived from the crime.”

Elbeblawy, 899 F.3d at 941. “And far from sub silentio abolishing in personam judgments against



                                                27

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 27 of 29 PageID #: 4550
conspirators, the Court presumed the continued existence of in personam proceedings when it

stated that [§ 853] ‘adopt[ed] an in personam aspect to criminal forfeiture.’” Id. (quoting

Honeycutt, 137 S. Ct. at 1635; see also United States v. Ford, 296 F. Supp. 3d 1251, 1256-58 (D.

Or. 2017) (addressing the same argument at length and concluding, “[i]n sum, Honeycutt did not

overrule the universally recognized rule among the federal courts of appeals permitting in

personam money judgments against criminal defendants”). Indeed, considering that Honeycutt

itself dealt with a forfeiture money judgment under § 853, Honeycutt, 137 S. Ct. at 1630-31, it

would be exceedingly odd for the Court to have addressed the permissible scope of the forfeiture

money judgment if money judgments were unavailable under the statute in the first place.

       Because the Sixth Circuit (and every other circuit) has expressly authorized forfeiture

money judgments, and because nothing in Honeycutt “requires modification” of that rule, Salmi,

774 F.2d at 689, the Court should deny Bradley’s belated request to decline to include a money

judgment as a component of the forfeiture order.

                                           CONCLUSION

       Bradley’s request to dismiss the forfeiture allegations or, in the alternative, decline to enter

a new money judgment, should be denied. After his motion is denied, the Court should issue a new

forfeiture order that fully complies with Honeycutt. In the government’s view, that forfeiture order

should include all of the real and personal property included in the prior forfeiture order, plus a

money judgment of at least $854,577, which represents an extremely conservative estimate of the

proceeds that Bradley personally obtained. The government is prepared to submit additional

evidence or argument to assist in the Court’s calculation of a new forfeiture order, should the Court

find such evidence or argument useful.




                                                 28

 Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 28 of 29 PageID #: 4551
                                                  Respectfully submitted,

                                                  DONALD Q. COCHRAN
                                                  United States Attorney for the
                                                  Middle District of Tennessee

                                                  s/ Cecil W. VanDevender
                                                  Cecil W. VanDevender
                                                  Assistant United States Attorney
                                                  110 9th Avenue South, Suite A-961
                                                  Nashville, Tennessee 37203
                                                  615-736-5151



                              CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on February 11, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the attorneys of record for defendant Benjamin Bradley.

                                              s/ Cecil VanDevender
                                              CECIL VANDEVENDER




                                             29

Case 3:15-cr-00037 Document 1128 Filed 02/11/19 Page 29 of 29 PageID #: 4552
